EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT, dated as of February 13, 2003 (this
"Agreement"), is entered into by and between ROHN Industries, Inc., a Delaware
corporation (the "Company"), and John W. Castle (the "Executive").

        WHEREAS, the Executive has developed and possesses skills and experience
that are of value to the Company; and

        WHEREAS, the Company desires to secure the services and employment of
the Executive on behalf of the Company and the Executive is willing to render
such services on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

        1.         Employment Term. Subject to the terms and provisions of this
Agreement, the Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, for the period commencing on
February 13, 2003 (the "Effective Date") and ending on February 13, 2006, unless
terminated sooner as hereinafter provided (the "Employment Term").

        2.         Duties. During the Employment Term the Executive shall serve
as Vice President, Chief Financial Officer and Secretary of the Company, and
shall perform such duties, services and responsibilities on behalf of the
Company and its subsidiaries as may be determined from time to time by the
President or the Board of Directors of the Company (the "Board") and shall have
the authority commensurate with such position. In performing his duties
hereunder, the Executive will report directly to the President. The Executive
shall devote his full business time, attention and skill to the performance of
such duties, services and responsibilities, and will use his best efforts to
promote the interests of the Company. The Executive may engage in any civic or
charitable activity or deliver lectures, fulfill speaking engagements or teach
at educational institutions, provided such activities do not materially
interfere with the performance of his duties hereunder.

        3.         Compensation. In full consideration of the performance by the
Executive of the Executive's obligations during the Employment Term (including
any services by the Executive as an officer, director, employee or member of any
committee of any subsidiary or affiliate of the Company, or otherwise on behalf
of Company), the Executive shall be compensated as follows:

 
        (a)         Base Salary. The Executive shall receive a base salary (the
"Base Salary") at a rate of $140,000 per year, subject to review by the Board
from time to time in the Board's sole discretion. The Base Salary shall be
payable in accordance with the normal payroll practices of the Company then in
effect.


 
        (b)         Bonus. During the Employment Term, the Executive shall be
eligible to participate in the Company's annual executive incentive bonus plan,
if any such plan is adopted, under which the Executive's target bonus will be
50% of the Base Salary in effect at the time such bonus becomes payable.


 
        (c)         Benefits. During the Employment Term, the Executive shall be
entitled to participate in any employee or executive benefit plans, policies or
programs that are provided generally to senior executives of the Company as such
plans, policies or programs may be in effect from time to time. The Company will
provide the Executive with the following relocation assistance:


  o
Selling transaction expenses for the Executive's current home


  o
Reasonable packing and moving expenses


  o
Purchase transaction expenses for a new home in the Frankfort, IN area


  o
One month of salary to cover miscellaneous expenses (upon relocation)


  o
Reasonable interim living expenses not to extend beyond May 31, 2003


  o
Tax gross-up for reimbursable expenses which are considered taxable The
Executive is expected to relocate to the Frankfort, IN area by August 31, 2003.


 
        (d)        Vacations. During the Employment Term, the Executive shall be
entitled to 20 paid vacation days in each vacation year determined by the
Company in accordance with the Company's policies in effect from time to time.


 
        (e)                Taxes. The Executive shall be solely responsible for
taxes imposed on the Executive by reason of any compensation and benefits
provided under this Agreement and all such compensation and benefits shall be
subject to applicable withholding taxes.


        4.         Termination. The Executive's employment with the Company
hereunder and the Employment Term shall terminate upon the occurrence of any of
the following events (the date of termination, the "Termination Date"):

 
        (a)         Death. The death of the Executive.


 
        (b)         Disability. The termination of employment by the Company for
Disability upon thirty (30) days' written notice to the Executive, provided the
Executive has not returned to work on a full-time, permanent basis prior to the
end of such thirty (30) day period.


 
        (c)         Cause. The termination of employment by the Company for
Cause. The Executive's termination for Cause shall be effective upon delivery of
written notice specifying the matter or matters the Company deems to constitute
Cause.


 
        (d)         Without Cause. The termination of employment by the Company
other than for Cause or Disability.


 
        (e)        Good Reason. The termination of employment by the Executive
for Good Reason; provided, however that (i) the Executive must deliver a notice
of termination within sixty (60) days after the occurrence of the event(s)
constituting Good Reason, and (ii) the Company shall have (30) days following
the receipt of the Executive's notice of termination within which to cure the
event(s) identified by the Executive as constituting Good Reason and, if so
cured, Good Reason shall be deemed not to have occurred.


 
        (f)        Expiration of Employment Term. The expiration of the
Employment Term on February 13, 2006.


        In the event of termination of the Executive's employment, for whatever
reason (other than death), the Executive agrees to cooperate with the Company,
its subsidiaries and its affiliates and to be reasonably available to the
Company, its subsidiaries and its affiliates with respect to continuing and/or
future matters arising out of the Executive's employment hereunder or any other
relationship with the Company, its subsidiaries and its affiliates, whether such
matters are business-related, legal or otherwise.

        5.         Termination Payments.

 
        (a)        Death or Disability. If the Executive's employment with the
Company is terminated by reason of the Executive's death, or by the Company for
Disability, the Company's sole obligation hereunder shall be to pay the
Executive or his estate, as the case may be, the Accrued Compensation and the
Pro Rata Bonus Amount in a lump sum within 30 days following the Termination
Date.


 
        (b)        By Company for Cause; By Executive Without Good Reason. If
the Executive's employment with the Company is terminated by the Company for
Cause or by the Executive without Good Reason, or the Executive's employment
hereunder terminates pursuant to Section 4(f) of this Agreement, the Company's
sole obligation hereunder shall be to pay the Executive the Accrued Compensation
in a lump sum within 30 days following the Termination Date.


 
        (c)        By Company Without Cause. If the Executive's employment with
the Company is terminated by the Company for any reason other than Cause or
Disability, the Company's sole obligation hereunder shall be to pay the
Executive (i) the Accrued Compensation and the Pro Rata Bonus Amount in a lump
sum within 30 days following the Termination Date and (ii) so long as the
Executive is not in violation of the covenants contained in Section 6 hereof,
severance equal to the Executive's Base Salary (at the rate in effect on the
Termination Date), payable in equal installments in accordance with the normal
payroll practices of the Company over the twelve (12) month period following the
Termination Date.


 
        (d)        Good Reason. If the Executive's employment with the Company
is terminated by the Executive for Good Reason, the Company's sole obligation
hereunder shall be to pay the Executive (i) the Accrued Compensation and the Pro
Rata Bonus Amount in a lump sum within 30 days following the Termination Date
and (ii) so long as the Executive is not in violation of the covenants contained
in Section 6 hereof, severance equal to the Executive's Base Salary (at the rate
in effect on the Termination Date), payable in equal installments in accordance
with the normal payroll practices of the Company over the twelve (12) month
period following the Termination Date.


 
        (e)        Transaction Bonus Offset. Notwithstanding the foregoing, any
cash severance otherwise payable hereunder shall be reduced by 50% of the amount
of any transaction bonus that, prior to the date the severance amount is
determined, has been paid pursuant to any Transaction Bonus Agreement entered
into between the Executive and the Company after the date hereof. Any
transaction bonus (or portion thereof) paid or payable after that date shall be
reduced, if at all, pursuant to the Transaction Bonus Agreement.


 
        (f)        No Mitigation. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall such amounts be reduced by any earnings or benefits that the Executive
may receive from any other source.


 
        (g)        Internal Revenue Code Section 280G. Notwithstanding anything
contained in this Agreement to the contrary, to the extent that any payment or
distribution of any type to or for the benefit of the Executive by the Company,
any affiliate of the Company, any person who acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company's
assets (within the meaning of Section 280G of the Internal Revenue Code (the
"Code"), and the regulations thereunder), or any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the "Total Payments") is or will be subject to the
excise tax imposed under Section 4999 of the Code (the "Excise Tax"), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received the entire
amount of such Total Payments. Unless the Executive shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Total Payments, by first
reducing or eliminating the portion of the Total Payments which are not payable
in cash (other than Total Payments attributable to stock options or other equity
awards ("Equity Awards")) and then by reducing or eliminating cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the latest in time, and then by reducing Equity Awards in the manner which
will maximize the after-tax benefit to the Executive. Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive's
rights and entitlements to any benefits or compensation. The determination of
whether the Total Payments shall be reduced pursuant to the foregoing and the
amount of such reduction shall be made, at the Company's expense, by an
accounting firm selected by the Company which is one of the five largest
accounting firms in the United States (other than the Company's regular
independent auditor).


 
        (h)        For purposes of this Section 5, the Executive's employment
shall not be treated as terminated for so long as he is an employee of the
Company or any of its subsidiaries.


        6.         Executive Covenants.

 
        (a)        Unauthorized Disclosure. The Executive agrees and understands
that in the Executive's position with the Company, the Executive has been and
will be exposed to and has received and will receive information relating to the
confidential affairs of the Company, its subsidiaries and its affiliates,
including but not limited to technical information, intellectual property,
business and marketing plans, strategies, customer information, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company, its
subsidiaries and its affiliates, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets ("Confidential
Information"). The Executive agrees that during the Employment Term and
thereafter, the Executive will not disclose such Confidential Information,
either directly or indirectly, to any third person or entity without the prior
written consent of the Company. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Employment
Term, the Executive will promptly supply to the Company all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data or any other tangible product or document which has been produced by,
received by or otherwise submitted to the Executive during or prior to the
Employment Term. Any material breach of the terms of this paragraph shall be
considered Cause.


 
        (b)        Non-competition. By and in consideration of the Company's
entering into this Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and further in consideration of the
Executive's exposure to the proprietary information of the Company, the
Executive agrees that the Executive will not, during the Employment Term, and
thereafter during the Non-competition Term (as defined below), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including but not limited to holding any position as a shareholder,
director, officer, consultant, independent contractor, employee, partner, or
investor in, any Restricted Enterprise (as defined below); provided, that in no
event shall the ownership of less than 1% of the outstanding equity securities
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), standing alone, be prohibited by this
Section 6(b). For purposes of this Section 6(b), the term "Restricted
Enterprise" shall mean any person, corporation, partnership or other entity that
competes, directly or indirectly, with any business or activity conducted or
proposed to be conducted by the Company or any of its subsidiaries or affiliates
as of the date of the Executive's termination of employment. Following
termination of the Employment Term, upon request of the Company, the Executive
shall notify the Company of the Executive's then current employment status. For
purposes of this Agreement, the term "Non-competition Term" shall mean the
period beginning on the Termination Date and ending on the second anniversary of
such date. Any material breach of the terms of this Section 6(b) shall be
considered Cause. Notwithstanding the foregoing, in the event the Executive's
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason following a Change in Control, the Executive shall not
be subject to this Section 6(b), and this Section 6(b) shall have no force or
effect.


 
        (c)        Non-solicitation. During the Non-competition Term, the
Executive shall not, and shall not cause any other person to, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company or
any of its subsidiaries or affiliates with, or endeavor to entice away from the
Company or any of its subsidiaries or affiliates, or hire, any person who at any
time during the Employment Term was an employee or customer of the Company or
any of its subsidiaries or affiliates. Notwithstanding the foregoing, in the
event the Executive's employment with the Company is terminated by the Company
without Cause or by the Executive for Good Reason following a Change in Control,
the Executive shall not be subject to this Section 6(c), and this Section 6(c)
shall have no force or effect.


 
        (d)        Remedies. The Executive agrees that any breach of the terms
of this Section 6 would result in irreparable injury and damage to the Company,
its subsidiaries and/or its affiliates for which the Company, its subsidiaries
and/or its affiliates would have no adequate remedy at law; the Executive
therefore also agrees that in the event of said breach or any threat of breach,
the Company, its subsidiaries and/or its affiliates, as applicable, shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all persons and/or entities acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company, its
subsidiaries and/or its affiliates may be entitled at law or in equity. The
terms of this Section 6(d) shall not prevent the Company, its subsidiaries
and/or its affiliates from pursuing any other available remedies for any breach
or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 6 are reasonable and
necessary to protect the businesses of the Company, its subsidiaries and its
affiliates because of the Executive's access to Confidential Information and his
material participation in the operation of such businesses. The Executive hereby
acknowledges that due to the global aspects of the Company's, its subsidiaries'
and its affiliates' businesses and competitors it would not be appropriate to
impose any geographic limitation on this Section 6. Should a court or arbitrator
determine, however, that any provision of the covenants contained in this
Section 6 are not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties hereto agree that such covenants should be
interpreted and enforced to the maximum extent which such court or arbitrator
deems reasonable or valid.


        The existence of any claim or cause of action by the Executive against
the Company, its subsidiaries and/or its affiliates, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in this Section 6.

        7.         Non-Waiver of Rights. The failure by any party to enforce at
any time the provisions of this Agreement or to require at any time performance
by any other party of any of the provisions hereof shall in no way be construed
to be a waiver of such provisions or to affect either the validity of this
Agreement and any part hereof or the right of any party to enforce each and
every provision in accordance with its terms.

        8.         Notices. Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery, by a reputable same-day or
overnight courier service (charges prepaid), by registered or certified mail,
postage prepaid, return receipt requested or by facsimile to the recipient with
a confirmation copy to follow the next day to be delivered by personal delivery
or by a reputable same-day or overnight courier service; to:

  If to the Company: ROHN Industries, Inc.
6718 West Plank Road
Peoria, Illinois 61604
Attention:  Michael Levine

  If to the Employee: John W. Castle
At the address the Company has
on file for the Executive.


        Either of the parties hereto may change their address for purposes of
notice by given notice in writing to the other party pursuant to this Section 8.
The date of service of such notice shall be the date such notice is personally
delivered, three business days after the date of mailing if sent by certified or
registered mail, two business days after the date of delivery to the courier if
sent by courier, or the next business day after the date of transmittal if sent
by facsimile.

        9.         Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, the Executive shall not assign all or any
portion of this Agreement without the prior written consent of the Company.

        10.         Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, between them as to such
subject matter, including, but not limited to, the Prior Agreement. This
Agreement may not be amended, nor may any provision hereof be modified or
waived, except by an instrument in writing duly signed by the party to be
charged. As of the Effective Date the Prior Agreement shall no longer have any
force or effect.

        11.         Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

        12.         Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois, without
reference to the principles of conflict of laws.

        13.         Headings. The headings contained herein are solely for the
purposes of reference, are not part of this Agreement and shall not in any way
affect the meaning or interpretation of this Agreement.

        14.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

        15.         Definitions. As used in this Agreement, the following terms
shall have the following meanings:

        "Accrued Compensation" shall mean any accrued and unpaid Base Salary as
of the Termination Date, all benefits accrued under any benefit plans, programs
or arrangements in which the Executive shall have been a participant as of the
date of such termination, in accordance with the applicable terms and conditions
of such plans, programs or arrangements, and an amount equal to such reasonable
and necessary business expenses incurred by the Executive in connection with the
Executive's employment on behalf of the Company on or prior to the Termination
Date but not previously paid to the Executive.

        "Cause" shall mean: (i) the Executive's material breach of this
Agreement, (ii) conduct by the Executive that is fraudulent or unlawful, (iii)
gross negligence of or willful misconduct by the Executive in the performance of
his duties, or (iv) repeated failure of the Executive to perform his duties
hereunder.

        "Change in Control" shall mean the occurrence of any one of the
following events:

 
        (a)         An acquisition (other than directly from the Company) of any
common stock, par value $.01 per share, of the Company ("Common Stock") or other
voting securities of the Company by any "Person" (as the term person is used for
purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after which
such Person has "Beneficial Ownership" (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (i)
the then outstanding Common Stock or (ii) the combined voting power of the
Company's then outstanding voting securities entitled to vote for the election
of directors (the "Voting Securities"); provided, however, in determining
whether a Change in Control has occurred, Common Stock or Voting Securities
which are acquired in a "Non-Control Acquisition" (as hereinafter defined) shall
not constitute an acquisition which would cause a Change in Control. A
"Non-Control Acquisition" shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a "Related Entity"), (ii) the Company
or any Related Entity, (iii) any Person in connection with a "Non-Control
Transaction" (as hereinafter defined), or (iv) the UNR Asbestos-Disease Claims
Trust;


 
        (b)        The individuals who, as of the date of this Agreement are
members of the Board (the "Incumbent Board"), cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election by the Company's common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened Election Contest
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a "Proxy Contest"), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or


 
        (c)        The consummation of:


 
        (i)        A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued (a "Merger"), unless
the Merger is a Non-Control Transaction. A "Non-Control Transaction" shall mean
a Merger if:


 
        (A)         the stockholders of the Company immediately before such
Merger own directly or indirectly immediately following the Merger at least
fifty percent (50%) of the outstanding common stock and the combined voting
power of the outstanding voting securities of (x) the corporation resulting from
such Merger (the "Surviving Corporation"), if fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by another
corporation (a "Parent Corporation"), or (y) the Parent Corporation, if fifty
percent (50%) or more of the combined voting power of the Surviving
Corporation's then outstanding voting securities is Beneficially Owned, directly
or indirectly, by a Parent Corporation;


 
        (B)         the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for the Merger
constitute at least a majority of the members of the board of directors of (x)
the Surviving Corporation, if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly by a Parent Corporation, or (y)
the Parent Corporation, if fifty percent (50%) or more of the combined voting
power of the Surviving Corporation's then outstanding voting securities is
Beneficially Owned, directly or indirectly, by a Parent Corporation; and


 
        (C)        no Person other than (1) the Company or another corporation
that is a party to the agreement of Merger, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to the Merger had Beneficial Ownership of
fifty percent (50%) or more of the then outstanding Common Stock or Voting
Securities, has Beneficial Ownership immediately following the Merger, directly
or indirectly, of fifty percent (50%) or more of the combined voting power of
the outstanding voting securities or common stock of (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) the
Parent Corporation, if fifty percent (50%) or more of the combined voting power
of the Surviving Corporation's then outstanding voting securities is
Beneficially Owned, directly or indirectly, by a Parent Corporation;


 
        (ii)         A complete liquidation or dissolution of the Company; or


 
        (iii)        The sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a Related
Entity or under conditions that would constitute a Non-Control Transaction with
the disposition of assets being regarded as a Merger for this purpose or the
distribution to the Company's stockholders of the stock of a Related Entity or
any other assets).


        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the "Subject Person") acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Common Stock
or Voting Securities as a result of the acquisition of Common Stock or Voting
Securities by the Company which, by reducing the number of Common Stock or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Stock or Voting Securities which increases the
percentage of the then outstanding Common Stock or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

        "Disability" shall mean the inability of the Executive to perform his
duties, services and responsibilities hereunder by reason of a physical or
mental infirmity, as reasonably determined by the Board, for a total of 180
calendar days in any twelve-month period during the Employment Term.

        "Good Reason" shall mean the occurrence after a Change in Control of any
of the following events: (i) a material diminution in the Executive's position,
duties or responsibilities; (ii) a reduction in the Executive's Base Salary; or
(iii) a relocation without the consent of the Executive of the Company's
corporate headquarters to a location that is more than 50 miles from the
location of the corporate headquarters immediately before the Change in Control.

        "Pro Rata Bonus Amount" shall mean an amount equal to the annual bonus
paid to the Executive for the year prior to the year in which the Executive's
employment is terminated, multiplied by a fraction, the numerator of which is
the number of days elapsed from the beginning of the bonus period through and
including the Termination Date, and the denominator of which is 365.

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on the date first above written.

  ROHN Industries, Inc.



By:  

--------------------------------------------------------------------------------

Name: Horace Ward
Title: Chief Executive Officer



John W. Castle





--------------------------------------------------------------------------------